Citation Nr: 0208252	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1996, for the grant of a total rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Dennis A. Chen, Attorney 


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from June 1944 to 
November 1944, May 1946 to July 1950, and from February 1957 
to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  

This case was previously before the Board in August 2000.  At 
that time, the issue was entitlement to an effective date 
prior to March 20, 1997 for the grant of a total rating for 
compensation purposes based upon individual unemployability.  
The Board determined that the criteria for an effective date 
of December 12, 1996, had been established for the award of a 
total rating for compensation purposes based upon individual 
unemployability.  The Board further determined that the 
criteria for an effective date prior to December 12, 1996 had 
not been satisfied.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
motion for Remand and to Stay Proceedings.  The motion was to 
vacate the August 2000 decision by the Board, and to remand 
the case for readjudication pursuant to the recently enacted 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The appellant requested the Court to vacate only that portion 
of the Board decision which denied an effective date prior to 
December 12, 1996 for the grant of total rating for 
compensation purposes based upon individual unemployability.  

The Court in a May 2001 Order vacated that portion of the 
Board's decision which denied an effective date prior to 
December 12, 1996 for the grant of total rating for 
compensation purposes based upon individual unemployability.  
The case has been returned to the Board for compliance with 
the directives stipulated in the motion.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for residuals of 
thrombophlebitis of the left leg, evaluated as 60 percent 
disabling, and pulmonary vascular disease, evaluated as 
noncompensable.  The combined evaluation is 60 percent.  The 
appellant is also in receipt of a total rating for 
compensation purposes based upon individual unemployability 
effective from December 12, 1996.

3.  The appellant has occupational experience as a production 
checker with the Ford Motor Company and has 8 years of 
education.  He reportedly was last employed in January 1988. 

4.  It is factually ascertainable that the appellant was 
unable to obtain and maintain gainful employment consistent 
with his education and occupational experience due to his 
service connected disabilities on March 20, 1996.

5.  The appellant's claim for a total rating for compensation 
purposes based upon individual unemployability was received 
at the RO on March 20, 1997.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 20, 1996 
for the grant of a total rating for compensation purposes 
based upon individual unemployability have been met.  38 
U.S.C.A.§§  1155, 5110 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which is effective August 29, 2001.  The Board notes 
that except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Under the recently enacted provisions of 38 U.S.C.A. § 5103 
(West Supp. 2001), VA is required to notify the claimant of 
any information or evidence needed to substantiate a claim.  
Under 38 U.S.C.A. § 5103A (West Supp. 2001), VA has a duty to 
make "reasonable efforts" to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  This duty 
encompasses obtaining relevant medical records and medical 
examinations and/or opinions when necessary to make a 
decision on a claim.  Id.

In this case, the Board observes that the appellant has been 
notified of the requirements necessary to substantiate his 
claim and the applicable law and regulations, in a February 
1999 Statement of the Case.  Also, the appellant was also 
informed of his right to submit additional evidence in a 
November 2001 Board letter.  In May 2002, additional evidence 
was submitted by the appellant.  There is no indication that 
there is any pertinent evidence which has not been obtained.  

As to 38 U.S.C.A. § 5103A (West Supp. 2001), the Board notes 
that the question at issue in this case concerns the 
effective date of an award, not the nature, extent, or 
etiology of a current disability.  As such, there is no 
reasonable possibility that further VA examination or medical 
opinion would be of assistance to this claim.  The Board is 
not aware of any relevant medical records that are presently 
absent from the claims file.

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the appellant's 
claim and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.  
Moreover, given the completeness of the present record which 
shows compliance with the notice/assistance provisions of the 
new legislation and implementing regulations, the Board finds 
no prejudice to the appellant by proceeding with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In an April 1965 rating action the RO granted service 
connection for thrombophlebitis left lower leg and assigned a 
10 percent rating.  In rating actions dated in September 1970 
and June 1972 the RO denied the appellant's claims for an 
increased rating for the service connected thrombophlebitis 
of the left lower leg.  The appellant did not appeal these 
decisions.  

In correspondence from the appellant, received in March 1988, 
he requested an increased evaluation for his left leg 
disability.  An April 1988 VA medical examination showed that 
the appellant was employed at Ford Motor Company from 1964 to 
the present.  The time lost from work during the prior 12 
months was 8 months.  The diagnosis was thrombophlebitis left 
lower leg.

By rating action dated in May 1988, the RO confirmed the 10 
percent rating for the service-connected left leg disability.  
The appellant was notified of that denial and of his 
appellate rights.  He did not appeal that decision. 

Received by the RO on March 20, 1997 was the appellant's 
claim for a total rating for compensation purposes based on 
individual unemployability.  Received in March 1997 and May 
2002 were private medical records covering a period of 
treatment from 1972 to 1997 during which time he was treated 
frequently for the service connected thrombophlebitis of the 
left leg.  

These records show that the appellant underwent a private 
medical examination in January 1988.  At that time the 
diagnosis was bilateral thrombophlebitis.  It was remarked 
that he would be able to return to work in February 1988.  Of 
record is an April 1988 private medical statement made in 
connection with a disability retirement claim from his place 
of employment (Ford Motor Company).  It was the physician's 
opinion that the appellant was rendered totally disabled due 
to circulation problems of both lower extremities, but 
particularly on the left.  A September 1988 medical statement 
made in conjunction with extended disability benefits is to 
the effect the appellant had chronic deep vein thrombosis of 
the lower left leg and would be unable to return to work for 
an indefinite period.  An award letter from the Social 
Security Administration (SSA) dated in June 1988 determined 
that the appellant became disabled in July 1987.  A February 
1989 private medical statement is to the effect that the 
appellant had a deep vein thrombosis with embolism and 
intermittent claudication and was permanently and totally 
disabled.

During 1995 the veteran underwent surgery and follow-up 
treatment for a false aneurysm in the left groin area.  A 
private abdominal aortogram conducted on December 12, 1996 
showed significant circulatory problems involving the left 
lower extremity.  A January 1997 statement from a private 
physician is to the effect that the appellant continued to be 
disabled due to deep vein thrombosis of the left lower 
extremity.  A March 1997 private medical statement is to the 
effect that the appellant had been permanently and totally 
disabled since January 1989 when he was medically retired 
from the Ford Motor Company.  He had been awarded SSA 
benefits in January 1988.  The physician further stated that 
the veteran had been unable to secure and follow substantial 
gainful employment by reason of his service connected 
unilateral thrombophlebitis of the left lower extremity.  

Received in April 1997 was a formal application for increased 
compensation based upon unemployability.  At that time the 
veteran indicated that he last worked from 1964 to January 
1988 as a production checker with the Ford Motor Company.  He 
reported that he had 8 years of education.  

In October 1997 the RO increased the 10 percent rating in 
effect for the thrombophlebitis of the left lower extremity 
to 60 percent.  Service connection was also granted for 
pulmonary vascular disease, for which a noncompensable rating 
evaluation was assigned.  The combined rating evaluation for 
the two service-connected disabilities was 60 percent.  In 
February 1998 the RO awarded a total rating for compensation 
purposes based upon individual unemployability effective from 
March 20, 1997 the date of receipt of his claim for increased 
benefits based on individual unemployability.  

In August 2000 the Board assigned an effective date of 
December 12, 1996 for the grant of a total rating for 
compensation purposes based upon individual unemployability. 

Analysis

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 
1991).  Additionally, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date. Otherwise date of receipt of claim.  38 C.F.R. § 
3.400.

When a formal claim has been filed, an informal request for 
an increased rating will be accepted as a claim.  38 C.F.R. § 
3.155 (2001).  Evidence received from a private physician or 
layperson will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2).  The date of receipt of such evidence 
is considered the date of claim.  Id.

To summarize, the appellant's claim for a total rating for 
compensation purposes based on individual unemployability was 
received on March 20, 1997.  The private medical records and 
the records from the SSA which were received also in March 
1997 and May 2002 indicate that the appellant was unable to 
work since the late 1980s due primarily to the service 
connected thrombophlebitis of the left lower leg.  As such 
the Board finds that it is factually ascertainable that the 
appellant was unable to obtain and maintain substantially 
gainful employment consistent with his education and 
occupational experience due to his service connected 
disabilities on March 20, 1996 and further that his claim for 
unemployability benefits was received within one year 
thereafter.  Accordingly, the effective date for the grant of 
a total rating for compensation purposes based upon 
individual unemployability is March 20, 1996.  

However, there is no evidence of an informal or formal claim 
for unemployability benefits prior to March 20 1997.  Thus, 
there is no basis for an effective date for the grant of 
unemployability benefits prior to March 20 1996. 


ORDER

An effective date of March 20, 1996 for the award of a total 
rating for compensation purposes based upon individual 
unemployability is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

